Gantt, P. J.,
delivered the opinion of the court on motion for rehearing.
The respondent asks for a rehearing on two grounds :
1. That the court overlooked section 34, page 347, of. "Wagner’s Statutes, and 43 Mo. 145 (Raithel v. Dezetter), construing that section.
2. That the court erred in treating as res adjudicata the .•ascertainment of the value of the plans by the former suit between the same parties.
1. As to the first point, we are of opinion that there is ■an error in the opinion of the court, as first written, to the •extent of supposing that, as the pleadings stood, evidence •of demand and refusal, or conversion, was necessary. No such evidence, we think, was given ; but we also think that "the counsel for respondent have shown that it was not necessary, due regard being had to the answer of the defendant, “Clark, now appellant.
2. We remain of opinion that the judgment must be reversed for the reason stated in the original opinion; but the correction of the views at first entertained by us on the ■first point leaves the excessive damages the only erroneous ■feature of the record. The counsel for respondent, as we understand their proposal, are willing now to remit this ■excess. We think that if the jury had given Kitchen a verdict for $675, and interest from the commencement of the ■suit, the judgment must have been afíirmed; and, conse•quently, that the remitting of all but so much as will be *438equal to this amount will fulfill all the demands of justice. But all the costs incurred by Clark in this action, both in the Circuit Court, since December 13, 1875 (the date of the verdict), and in .this court, must be borne by the respondent. -These costs were incurred in the attempt to rectify an erroneous judgment. These terms being acquiesced in by the counsel for respondent, we give final judgment in this court accordingly.
All the judges concur.